FILED
                             NOT FOR PUBLICATION                            FEB 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10143

                Plaintiff - Appellee,             D.C. No. 4:07-CR-01525-JMR

  v.
                                                  MEMORANDUM *
LIBRADO ALVAREZ-BAJO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding **

                            Submitted February 11, 2013 ***

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Librado Alvarez-Bajo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 78-month sentence for illegal reentry



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Alvarez-Bajo’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Alvarez-Bajo the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   09-10143